Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fails to disclose a combined cycle power plant, comprising: a gas turbine; a steam turbine; a heat recovery steam generator, a volatile chemical reagent dosing module configured to add a volatile chemical reagent to the condensate before entering the heat recovery steam generator, wherein the heat recovery at least one drum evaporator configured to receive a first part of the condensate; a pump configured to receive a second part of the condensate and increase the second part of the condensate to an elevated pressure; and a high-pressure assembly configured to receive at least part of the condensate from the pump and operate the condensate at a subcritical up to a supercritical pressure range.  The closest reference is the primary reference in the previous rejection, US 2004/0025510 (Schwarzott), that discloses all the claimed subject matter (note the 102(a1) rejection in the Office Action dated 15 December 2020) except for the newly added limitations “a volatile chemical reagent dosing module configured to add a volatile chemical reagent to the condensate before entering the heat recovery steam generator”.  It would not have been obvious to modify Schwarzott to come up with the claimed invention without impermissible hindsight reconstruction.




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/5/2021